DETAILED ACTION
Claim History
The original claims 1 – 20, filed May 20, 2019, are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and/or 372:
I.	Claims 1 – 16, drawn to a method of processing protein comprising:
hydrolyzing the protein with a proteolytic agent to generate hydrolyzed peptides; and crosslinking the hydrolyzed peptides with a transglutaminase to generate crosslinked peptides, classified in class C12P 1/00.
II.	Claims 17 – 20, drawn to a product made by a method comprising: processing protein, wherein the processing comprises: hydrolyzing the protein with a proteolytic agent to generate hydrolyzed peptides; and, optionally, crosslinking the hydrolyzed peptides with a transglutaminase to generate crosslinked peptides; and 
generating the product from the crosslinked peptides., classified in class A61K 38/02.

Inventions are independent if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, 808.01).  Also, product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the product claimed can be made by another and materially different process (MPEP 806.05(h)).    These inventions are independent or distinct for the following reasons.
The method of invention I is related to the product of invention II as process of making and product made.  The inventions are distinct because the product can also be made by isolation from a natural source (e.g., Lohmander et al, 2003).
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (MPEP 803II):   
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

In the instant case, a search for more than one of inventions I-II would be a burden on the office because (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Species Election
Each of inventions I-II encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for initial prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2).  The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 17 are generic. 
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ 
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structural element shared by said members and the common, specific function that flows from said distinctive core structure, said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If invention I (claims 1 – 16) is elected, elect:
One of: (i) not thermolysis or (ii) thermolysis.
One of: (i) totally hydrolyzing or (ii) partially hydrolyzing. ► If (ii) partially hydrolyzing is elected further elect one of: (a) not 0.1% to about 10% hydrolysis or (ii) 0.1% to about 10% hydrolysis.  ► If (ii) partially hydrolyzing is elected further elect one of: (a) not at least 30% of 
One of: (i) not comprising an allergenic protein or (ii) comprising an allergenic protein. If (ii) comprising an allergenic protein is elected further elect one of (a) the cross-link peptides do not have reduced allergen message the with respect to the protein or (b) the cross-link peptides have reduced allergen message the with respect to the protein
One of: (i) not a milk protein or (ii) a milk protein.  ►If (ii) a milk protein is elected further elect one of: (a) not a whey protein or (b) a whey protein.  ►If (ii) a milk protein is elected further elect one of: (a) not casein or (b) casein.  ▬ If(b) a whey protein is elected further elect one of (I) less than 25% of IgE immunoreactivity, (II) less than 50% of IgE immunoreactivity, (III) less than 10% of IgE immunoreactivity, (IV) none of (I) – (III).
One of: (i) not a soy protein or (ii) a soy protein.
One of: (i) not further generating an emulsion or (ii) further generating an emulsion.

If invention II (claims 17-20) is elected, elect:
One of: (i) not an emulsion or (ii) an emulsion.
One of: (i) does not comprise a foam or (ii) comprises a foam.
One of: (i) does not comprise a food product or (ii) comprises a food product.

As stated above, if applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention and election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species or grouping of patentably indistinct species, including any claims subsequently added. Failure to do so will be deemed non-responsive. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
If restriction between product and process claims has been required, the following applies.  Where applicants elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).